Citation Nr: 0710237	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  98-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for mitochondrial myopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
May 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied service connection for 
mitochondrial myopathy. 

In January 2007, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with the veteran's claims file.  

At his hearing in January 2007, the veteran raised the issue 
of entitlement to service connection for a lung disorder.  
This issue, as well as the veteran's request in his 
substantive appeal to the Board indicating a desire to reopen 
his previously denied claim of service connection for a 
nervous disorder, are referred to the RO for action deemed 
appropriate.    


FINDING OF FACT

Notwithstanding medical data on file denoting the presence of 
current disablement of the veteran due to mitochondrial 
myopathy, this disorder was not manifested in service and 
competent evidence of a nexus between this disorder and the 
veteran's period of service is lacking.


CONCLUSION OF LAW

Mitochondrial myopathy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002 and December 
2003; a rating decision in April 1997; a statement of the 
case in May 1997; and a supplemental statement of the case in 
January 1999.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2004 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not afforded the veteran a medical 
examination in relation to this claim as a review of the 
claims file shows that it contains sufficient competent 
medical evidence to decide the veteran's claim. Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

In hearing testimony and statements on file, the veteran 
contends that he has mitochondrial myopathy that existed 
prior to his service entrance and was aggravated by the 
rigors of military service.  In this regard, he maintains 
that during his service he manifested symptoms of this 
disorder that could not be diagnosed at the time due to 
deficiencies in medical knowledge and diagnostic procedures.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Here none of the contemporaneous service medical records show 
complaints or findings referable to mitochondrial myopathy.  
The veteran was seen in service for multiple complaints 
related to his gastrointestinal tract and frequent fainting 
spells.  Observation and evaluation of the veteran by service 
physicians attributed his problems to a psychoneurosis, 
psychogenic gastrointestinal reaction, and immaturity with a 
symptomatic habit reaction of fainting, which was found to 
have not been aggravated by his tour of duty.  On the 
veteran's May 1951 medical examination for service 
separation, a clinical evaluation of the veteran found no 
abnormality of any kind.

Post service there is no showing of history, complaints, or 
findings of mitochondrial myopathy until a muscle biopsy was 
performed in November 1992 that was suggestive of a 
metabolic mitochondrial disorder.  Multiple biochemical 
strains for mitochondrial enzyme deficiencies were performed 
showing mitochondrial DNA depletion, which a VA physician 
reported in April 1993 was consistent with late onset 
myopathy, occurring approximately at 50 years of age, with 
time.  Although the veteran maintains that this disorder 
preexisted his service and was aggravated by such service, 
medical documentation reflecting the initial clinical 
findings of mitochondrial myopathy is not shown until 
approximately 40 years following the veteran's service 
separation.  This is too remote in time from service to 
support the claim that this disorder is related to service 
on any basis absent objective evidence to the contrary.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed Cir 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Here, such evidence has not been 
presented.

In this case, while the veteran may believe that symptoms he 
demonstrated in service were indicative of early 
mitochondrial myopathy, absent from the record is competent 
(medical) evidence linking the veteran's post service 
diagnosis of mitochondrial myopathy to the veteran's period 
of service or any event thereof.  No medical professional 
provides findings or opinions to this effect, and the record 
does not reflect that the veteran has the requisite medical 
background or training so as to render competent his opinions 
as to questions of medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App.492, 495 (1992).  In fact, 
medical literature submitted by the veteran shows that this 
disorder is caused by mutations, or changes, in genes that 
are passed from parents to children and is, thus, 
inheritable.  There is no evidence that this disorder was, as 
argued by the veteran, symptomatic during the veteran's brief 
period of service.  While he has stated that certain 
complains during his service are related to the condition, no 
competent medical evidence demonstrates such a relationship.  
While the veteran may have been predisposed to this disorder 
due to a genetic mutation or defect, the disorder itself was 
not manifested until decades following the veteran's service 
separation.  A physician has opined that the condition is 
consistent with late onset myopathy, occurring at 
approximately 50 years of age.  No physician has related the 
condition to any complaints during the veteran's service.

In the absence of a showing of a nexus between the veteran's 
mitochondrial myopathy, first manifested many years after 
service, and the veteran's service, a preponderance of the 
evidence is against entitlement to service connection for 
this disorder.  Accordingly, the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER


Service connection for mitochondrial myopathy is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


